Citation Nr: 0943203	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbar spine 
disability, and if so whether the claim should be granted.

2.  Entitlement to service connection for numbness of the 
lower extremities, to include as secondary to the Veteran's 
service-connected cervical spine disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from July 1954 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for a lumbar spine disability and 
for bilateral numbness of the legs, and continued a 20 
percent evaluation for a disability of the cervical spine.

The Veteran requested a hearing before a member of the Board 
on his July 2005 VA Form 9 Appeal, but withdrew his request 
by way of a January 2006 submission.

During the pendency of this appeal, the Veteran was granted a 
temporary 100 percent evaluation for the period of November 
3, 2004, through January 31, 2005, for convalescence 
following surgery on the cervical spine. 

The issues of entitlement to service connection for a lumbar 
spine disability, entitlement to service connection for 
numbness of the lower extremities, and entitlement to an 
evaluation in excess of 20 percent for a disability of the 
cervical spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In September 1980, the RO last denied the Veteran's claim 
for entitlement to service connection for residuals of a back 
injury.  The RO found that there was no evidence of a current 
back disability related to an in-service injury.

2.  Evidence received since the September 1980 rating 
decision regarding the Veteran's lumbar spine disability 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a lumbar spine disability.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a lumbar spine disability has been received, 
and the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

The Veteran's claim for service connection for a low back 
injury was initially denied in September 1980 based on a 
finding that there was no injury shown in service.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the notice letter provided to the appellant in 
August 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Unfortunately, while the letter did 
accurately relate the basis for the October 1980 denial of 
service connection, the letter did not adequately address the 
fact that the October 1980 decision impliedly found no 
current disability and no nexus to service.  Nevertheless, 
the Board is reopening the Veteran's previously-denied claim, 
and thus, any notice errors concerning new and material 
evidence to reopen a claim are harmless.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs) and relevant VA progress 
reports.  The Veteran submitted private treatment and 
surgical records.  The Veteran requested a hearing in 
conjunction with his claim, but withdrew the request prior to 
having his request granted.  The appellant was afforded a VA 
medical examination in January 2006.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in July 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for an "alleged 
back injury" in September 1980.  The RO did not fully 
describe the reasons for its decision; rather, the RO merely 
stated that the Veteran's back injury was "not shown by 
evidence of record."  It is not clear whether the RO was 
finding that the Veteran did not have an injury in service or 
that the Veteran did not have a current disability related to 
an injury in service.  

Since the RO's 1980 denial of the Veteran's claim, the 
Veteran has submitted private medical records showing a clear 
diagnosis of a current lumbar spine disability.  
Additionally, the Veteran has been provided a VA examination 
for his disability; the examination report addresses whether 
the Veteran's current disability is related to service.  

This evidence constitutes new and material evidence, and 
requires that the claim for service connection for a lumbar 
spine disability be reopened.  The evidence relates to 
unestablished facts necessary for service connection: a 
current disability and whether the current disability is 
related to service.  Therefore, the Board finds that the 
Veteran's previously-denied claim for service connection for 
a lumbar spine disability must be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted regarding the 
Veteran's claim for service connection for a lumbar spine 
disability, the claim for service connection for a lumbar 
spine disability is reopened.


REMAND

The issues of entitlement to service connection for a lumbar 
spine disability, entitlement to service connection for 
bilateral numbness of the lower extremities, to include as 
secondary to a cervical spine disability, and entitlement to 
an evaluation in excess of 20 percent for a cervical spine 
disability, must be remanded for a new examination 

As to the Veteran's lumbar spine, the January 2006 examiner 
noted that the Veteran reported "no" on his 1980 exit 
physical as to whether he experienced recurrent back pain.  
In actuality, the Veteran marked "yes" to having recurrent 
back pain in April 1980.  The examiner went on to find that 
there was no documentation of the Veteran's lower back pain 
until after the turn of the millennium, which is incorrect 
based on the Veteran's April 1980 separation medical history.  
The examiner provided an opinion that was at least in part 
based on the incorrect assumption that the Veteran himself 
did not even report back pain at separation.  Therefore, this 
matter must be referred back for a new opinion as to whether 
the Veteran's lumbar spine disability is related to service.

The Veteran had surgery on his cervical spine in November 
2004.  Although the Veteran has had a private examination in 
January 2006, and had a VA X-ray on the cervical spine in 
February 2005, the Veteran has not had an adequate VA 
examination for his cervical spine disability since August 
2004, three months prior to the surgery.

The private examination in January 2006, although relevant, 
is not adequate for rating purposes because it does not 
address whether there is functional loss due to weakness, 
fatigability, incoordination, pain on movements, or when the 
joint is used repeatedly over time.  

Additionally, there is no evidence in the file as to whether 
it is at least as likely as not that the Veteran's lower 
extremity numbness is related to his cervical spine 
disability, or potentially his lumbar spine disability.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
Specifically noted in this regard are 
records of any treatment for back problems 
from separation from service in 1980 
onward.  Based on the Veteran's response, 
the RO should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  The RO should schedule the Veteran for 
an examination in which the examiner 
should address both the musculoskeletal 
and neurological characteristics of the 
Veteran's disabilities.  Prior to the 
examination, the examiner should review 
the Veteran's claims file and this remand.

The examiner should state the range of 
motion of the Veteran's cervical and 
lumbar sections of the spine, in degrees, 
noting the normal range of motion for 
each.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  With regard to 
each spinal section, the examiner should 
specify the point of flexion or extension 
at which pain begins to occur, and the 
point at which motion is impeded due to 
pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use.  The examiner should 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

A) Specifically concerning the Veteran's 
lumbar spine disability, the examiner 
should fully review the claims file and 
this remand.  The examiner should note 
the Veteran's back injuries in service as 
well as the complaints of back pain 
during and after service.  The examiner 
should then opine whether it is at least 
as likely as not that the Veteran's 
current lumbar spine disability is 
related to service. 

B) As to the Veteran's numbness of the 
lower extremities, the examiner should 
determine the current severity of any 
neurological disabilities of the lower 
extremities.  The examiner should 
identify any symptoms (including, but not 
limited to, any paresthesia or other 
neurological pathology in the Veteran's 
lower extremities) and describe the 
nerve(s) affected, or seemingly affected.  
All necessary testing should be 
accomplished.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
numbness of the bilateral lower 
extremities is related to his service, 
his cervical spine disability, his lumbar 
spine disability, or any other 
disability.

A fully-supported rationale is requested 
for all opinions expressed by the 
examiner.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


